CADWALADER, District Judge
(to defendants’ counsel): Do you deny that the drafts have been paid by the English firm V
Fallon: Yes. The drafts were paid by the defendants through the English firm, to whom defendants’ other drafts were specially endorsed, payable to the particular drafts in question.
PER CURIAM: But as to the balance?
Fallon: As to that we have a set-off. as our contract to furnish funds is with Jay Cooke & Co. alone.
CADWALADER, District Judge: “McCul-loch possesses proof of payment in holding the drafts, and could recover in an action of assumpsit for money paid for defendants. If he had not paid the drafts, he could recover on the ground of his liability thereon for having accepted them.”
McKENNAN, Circuit Judge: "This is a very simple question. It was merely a loan by Jay Cooke, McCulloch & Co. of their credit to defendants for a commission. Defendants cannot set off their claims against Jay Cooke & Co. I think plaintiffs are only entitled to half-commissions.”
Decree accordingly.